DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6, 8-9, 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Drawings
Figure 1 and 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-4, 7, 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 7-9 and claim 10, lines 12-14, the limitation “wherein the suspension member is configured to be deformed at a suspension member end to allow for installation of the suspension member end into a termination assembly of the elevator system” is vague and indefinite.  Is the suspension member deformed at its end, or is it merely configured (or capable of) to be deformed at it end?  What structure is being claimed?
What is the relationship between the “a suspension member end” introduced in claim 4, line 3 and the “a suspension member end” introduced in claim 1, line 7?
In claim 4, lines 3-4, the limitation “the one or more thermoplastic layers configured to be softened at a suspension member end to allow for deformation of the suspension member end” is vague and indefinite.  Is the thermoplastic layer softened, or configured to be softened?  Does the softening actually occur?  Is this a Product-by-Process limitation?  Does the softening occur as a manufacturing step?  What structure is being claimed?
In claim 7, lines 1-3, the limitation “wherein the suspension member end is configured to be deformed by application of heat and/or solvent to the suspension member end” is vague and indefinite.  Is the suspension member end deformed or merely configured to be deformed?  Is this a product by process limitation?  Does the deformation occur as a manufacturing step?  What structure is being claimed?  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 7, 10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pelto-Huikko, US PGPub 2015/0151948.


    PNG
    media_image1.png
    672
    330
    media_image1.png
    Greyscale

Regarding claim 1, Pelto-Huikko discloses a suspension member (R) for suspending and/or driving an elevator car (2) of an elevator system (see fig 1) comprising: a plurality of tension members (11a-d) extending along a length (along R) of the suspension member (R) including a plurality of fibers (f) extending along the length (as described above) of the suspension member (R) bonded into a polymer matrix (m); a jacket (p) substantially retaining the plurality of tension members (11a-d); and wherein the suspension member (R) is configured to be deformed (see fig 3b – 11a,d deformed from 11b,c) at a suspension member end (at R’ and R”) to allow for installation of the suspension member end (as described above) into a termination assembly (7)of the elevator system (as described above).

Regarding claims 3 and 11, Pelto-Huikko discloses the suspension member of claims 1 and 10, wherein the plurality of fibers (f) extend continuously along the length (as described above) of the suspension member (R).
Regarding claim 4, Pelto-Huikko discloses the suspension member of claim 1, further comprising one or more thermoplastic layers (see [0040]) disposed in the suspension member (R), the one or more thermoplastic layers (as described above) configured to be softened at a suspension member end (R’, R”) to allow for deformation of the suspension member end (as described above).
  Regarding claim 7, Pelto-Huikko discloses the suspension member of claim 1, wherein the suspension member end (R’,R”) is configured to be deformed by application of heat and/or solvent to the suspension member end (R’,R”).
  Regarding claim 10, Pelto-Huikko discloses an elevator system (see fig 1), comprising: a hoistway (S); an elevator car (2) disposed in the hoistway (S); a suspension member (R) operably connected to the elevator car (2) to suspend and/or drive the elevator car (2) along the hoistway (S), the suspension member (R) including: a plurality of tension members (11a-d) extending along a length (as described above) of the suspension member (R) including a plurality of fibers (f) extending along the length (as described above) of the suspension member (R) bonded into a polymer matrix (m); a jacket (p) substantially retaining the plurality of tension members (11a-d); and a termination assembly (7) disposed in the hoistway (S) and operably connected to a suspension member end (R’, R”) of the suspension member (R); wherein the suspension member (R) is configured to be deformed at the suspension member end (R) to allow for installation of the suspension member end (R’, R”) into the termination assembly (7).
Regarding claim 12, Pelto-Huikko discloses the elevator system of claim 10, wherein the suspension member end (R’,R”) is: wrapped around a wedge (8) of the termination assembly (7); and the suspension member end (R’, R”) and wedge (8) are installed into a socket (within sidewalls 7) of the termination assembly (7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654